In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Pincus, J.), dated December 6, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants established prima facie that the plaintiff’s injuries were not serious within the meaning of Insurance Law § 5102 (d) through the affirmed reports of a neurologist and an orthopedist, who respectively found no evidence of any neurological or orthopedic disability stemming from the accident (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The affirmation of the plaintiff’s expert neurologist was the only medical evidence submitted in opposition to the motion, and it failed to raise a triable issue of fact (see, CPLR 3212 [b]). Accordingly, the motion was properly granted. Bracken, J. P., Santucci, Altman and Florio, JJ., concur.